DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/29/2021 has been entered.
Response to Amendment
The amendments filed on 3/29/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalytchuk (J. Phys. Chem. C 2014, 118, 16393−16400) in view of Ma (J. APPL. POLYM. SCI. 2013, DOI: 10.1002/APP.39338), Sadeghimakki (2014 IEEE 40th Photovoltaic Specialist Conference (PVSC), Denver, CO, 2014, pp. 2262-2266), and Rogach (J. Phys. Chem. C 2007, 111, 14628-14637)
Regarding Claim 1, Kalytchuk et al. teaches a solar cell having a surface coating comprising CdTe photoluminescent UV down shifting particles [Luminescent Down-Shifting layer (LDSL), Abstract, See figure in top right of abstract section, first page], the surface coating being positioned between the photoelectric cell and a source of UV light [In the figure in the abstract, the LDSL is between solar cell and sunlight, the sunlight is interpreted as a source of UV light], 
Kalytchuk et al. is silent on the surface coating having a thickness of 60 to 100 nm, a silicon solar cell, and photoluminescent UV down shifting particles having a core shell structure comprising a core comprising CdTe and a shell comprising a thiol.
Ma et al. teaches quantum dots dispersed in PMMA [Abstract] where the thickness of the PMMA is 50-70 nm overlapping the claimed 60 to 100 nm [page 1551, bottom left of page].
Since Kalytchuk et al. teaches PVA and PMMA are known to be highly transparent polymers [Page 16394, section 2.2] and the surface coating is made of a polymer, and Ma et al. is concerned about producing transparent quantum dots in PMMA [Scheme 1, page 1549], it would have been obvious to of ordinary skill in the art before the filing of the invention to modify the surface coating of Kalytchuk et al. with the PMMA and PMMA thickness as taught by Ma et al. as it is merely the selection of a known material/thickness for quantum dots polymer matrices recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Sadeghimakki et al. teaches a silicon solar cell with a down conversion layer of quantum dots above the solar cell [Abstract]. 
Since Kalytchuk et al. teaches a silicon solar cell with quantum dots in Table 1 [middle of page 16398], it would have been oblivious to one of ordinary skill in the art before the filing of the invention to utilize the silicon solar cell of Sadeghimakki et al. with the Luminescent Down Shifting layer of modified Kalytchuk et al. as it is merely the selection of known photoactive layer materials in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Rogach et al. teaches Thiol capped CdTe quantum dots as an alternative to CdTe stabilized with thioglycolic acid, providing increased photoluminescence quantum efficiency [Abstract].
Since Kalytchuk et al. teaches the use of CdTe quantum dots stabilized by thioglycolic acid [page 16394, section 2.2 right of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the Thiol capped CdTe quantum dots of Rogach et al in place of the quantum dots of modified Kalytchuk et al. in order to provide increased photoluminescence quantum efficiency [Abstract].
Regarding Claim 3, within the combination above, modified Kalytchuk et al. teaches wherein the surface coating is a UV transparent polymer [page 16394, 2.2. QD LDSL Fabrication, right of page under QD-Based Luminescent Down Shifting Layer Deposition, PVA and PMMA are taught as being transparent polymers, PVA was used in the UV transparent polymer]
Regarding Claim 4, within the combination above, modified Kalytchuk et al. teaches wherein the polymer is PMMA [See rejection of claim 1]
Regarding Claim 6, within the combination above, modified Kalytchuk et al. is silent on wherein the surface coating has a photoluminescent UV down shifting particle density of about 1x10^4 to 1x10^7 particles per cubic mm.  Kalytchuk et al. teaches the optimization of CdTe quantum dots used in the LDSL [page 16396, middle right of page]. Different QD concentrations directly affect the flux of the solar spectrum absorbed by the LDSL, resulting in different net yields of down-shifted photons. The concentration should be optimized because above optimal concentration will lead to high parasitic absorption in the region where the efficiency of the (bare) solar cell is initially high. Furthermore, AM1.5 is taught in page 16396.
As the concentration of the QDs are variables that can be modified, among others, by adjusting the flux of the solar spectrum absorbed by the LDSL, with said flux of the solar spectrum absorbed by the LDSL changing as the concentration of the QDs are changed, the concentration of the QDs would have been considered a result effective variable by one having ordinary skill in the art before the filing of the invention.  As such, without showing unexpected results, the claimed “wherein the surface coating has a photoluminescent UV down shifting particle density of about 1x10^4 to 1x10^7 particles per cubic mm” cannot be considered critical.  Accordingly, one of ordinary skill in the art before the filing of the invention would have optimized, by routine experimentation, the concentration of QDs of Kalytchuk et al.  to obtain the desired balance between the flux of the solar spectrum absorbed by the LDSL (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 1, 3-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson (Nano Energy(2014) 4, 1–6)  in view of Kalytchuk (J. Phys. Chem. C 2014, 118, 16393−16400) and Ma (J. APPL. POLYM. SCI. 2013, DOI: 10.1002/APP.39338), Sadeghimakki (2014 IEEE 40th Photovoltaic Specialist Conference (PVSC), Denver, CO, 2014, pp. 2262-2266) and Rogach (J. Phys. Chem. C 2007, 111, 14628-14637) (This is an alternative rejection closer to the claimed invention) 
Regarding Claim 1, Hodgson et al. teaches a solar cell [page 2 top right of page CdS/CdTe cell] having a surface coating comprising photoluminescent UV down shifting particles [page 2, experimental section middle left of page, QDs in PMMA films; furthermore, the QD in PMMA films are placed on top of CdTe PV devices, Abstract], the surface coating being positioned between the photoelectric cell [page 3, see bottom of page, figure 2 and table 2, LDS films are overlain on CdTe cell, and Figure 2 teaches haze percentage] and a source of UV light [page 2 bottom left of page, solar simulator AM1.5G filter, Examiner notes AM1.5 is designed for light within the atmosphere; therefore, would encompass UV light].
Hodgson et al. is silent on CdTe quantum dots, and the surface coating having a thickness of 60 to 100 nm, silicon solar cells, and photoluminescent UV down shifting particles having a core shell structure comprising a core comprising CdTe and a shell comprising a thiol.
Kalytchuk et al. CdTe quantum dots used in a luminescent down shifting layer of CdTe solar cells [Abstract] in order to provide beneficial improvement for suitable QD-based down-conversion material with high photoluminescence quantum yield as well as proper absorption and emission profiles [page 16394, top left of page]
Since Hodgson et al. teaches also teaches a luminescent down shifting layer comprising quantum dots, it would have been obvious to one of ordinary skill in the art before the filing of the invention to  replace the quantum dots of Hodgson et al. with the CdTe quantum dots of Kalytchuk et al. in order to provide beneficial improvement for suitable QD-based down-conversion material with high 
In addition, the combination would have been merely the selection of known quantum dots for luminescent down shifting layers recognized in the art, and one of ordinary skill would have a reasonable expectation of success in doing so.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Ma et al. teaches quantum dots dispersed in PMMA [Abstract] where the thickness of the PMMA is 50-70 nm overlapping the claimed 60 to 100 nm [page 1551, bottom left of page].
Since Hodgson et al. teaches QD in PMMA [Abstract], and Ma et al. is concerned about producing transparent quantum dots in PMMA [Scheme 1, page 1549], it would have been obvious to of ordinary skill in the art before the filing of the invention to modify the surface coating of Hodgson et al. with the PMMA thickness as taught by Ma et al. as it is merely the selection of a known thickness for quantum dots in PMMA matrices recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Sadeghimakki et al. teaches a silicon solar cell with a down conversion layer of quantum dots above the solar cell [Abstract]. 
Since Hodgson et al. teaches a solar cell having a surface coating comprising photoluminescent UV down shifting particles,  it would have been oblivious to one of ordinary skill in the art before the filing of the invention to utilize the silicon solar cell of Sadeghimakki et al. with the Luminescent Down 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Rogach et al. teaches Thiol capped CdTe quantum dots as an alternative to thioglycolic acid, providing increased photoluminescence quantum efficiency [Abstract].
Since Hodgson et al. is concerned about providing improved cell performance [abstract], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the Thiol capped CdTe quantum dots of Rogach et al in place of the quantum dots of modified Kalytchuk et al. in order to provide increased photoluminescence quantum efficiency [Abstract].
Regarding Claim 3, within the combination above,  modified Hodgson et al. teaches wherein the surface coating is a UV transparent polymer [page 2, PMMA, middle left of page].
Regarding Claim 4, within the combination above,  modified Hodgson et al. teaches wherein the polymer is PMMA [page 2, PMMA, middle left of page].
Regarding Claim 6, within the combination above, modified Hodgson et al. teaches in table 1 QDs with a mass of 0.00 to 3.00 mg [page 2, bottom left of page]. At 0.00 mg of QDs in PMMA, the particle density is 0 particles per cubic mm. At 3.00 mg of QDs, the particle density is 4.50*10^17 particle per cubic mm. Examiner note QDs are quantum dots are interpreted semiconductor particles nanometers in size.
Examiner notes the 240 ug per cubic mm of QDs is the upper range of the table 1. Molar mass is used in QDs are used below. CdSSe/ZnS represents the total mass of the QDs. Final units are molecules of QDs per cubic mm.
                                    
                                        
                                            
                                                240
                                                 
                                                u
                                                g
                                            
                                            
                                                
                                                    
                                                        m
                                                        m
                                                    
                                                    
                                                        3
                                                    
                                                
                                            
                                        
                                        *
                                        
                                            
                                                1
                                                g
                                            
                                            
                                                1
                                                *
                                                
                                                    
                                                        10
                                                    
                                                    
                                                        6
                                                    
                                                
                                                 
                                                u
                                                g
                                            
                                        
                                        *
                                        
                                            
                                                1
                                                 
                                                m
                                                o
                                                l
                                                 
                                                C
                                                d
                                                S
                                                S
                                                e
                                                /
                                                Z
                                                n
                                                S
                                            
                                            
                                                112.411
                                                g
                                                +
                                                32.065
                                                g
                                                +
                                                78.96
                                                g
                                                +
                                                65.39
                                                g
                                                +
                                                32.065
                                                g
                                            
                                        
                                    
                                *                                    
                                        
                                            
                                                6.022
                                                *
                                                
                                                    
                                                        10
                                                    
                                                    
                                                        23
                                                    
                                                
                                                m
                                                o
                                                l
                                                e
                                                c
                                                u
                                                l
                                                e
                                                s
                                            
                                            
                                                1
                                                 
                                                m
                                                o
                                                l
                                                 
                                                C
                                                d
                                                S
                                                S
                                                e
                                                /
                                                Z
                                                n
                                                S
                                            
                                        
                                    
                                =4.50*10^17 molecules per cubic mm


Therefore, Hodgson et al. teaches wherein the surface coating has a photoluminescent UV down shifting particle density of about  0.00 to 4.50*10^17 particles per cubic mm overlapping the claimed  1x10^4 to 1x10^7 particles per cubic mm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, and 6 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Regarding the arguments about Ma et al., both Kalytchuk et al. and Hodgson et al. teaches QDs in PMMA, and Ma et al. provides a thickness for QDs in PMMA which overlaps the claimed range; therefore, modifying the thickness of the PMMA in modified Sergeii et al. and Hodgson et al. would have been merely the selection of a known thickness for quantum dots in PMMA matrices recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
It is the view of the examiner that the combination would have resulted in a functional solar cell. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.